Title: To George Washington from William Gordon, 3 April 1788
From: Gordon, William
To: Washington, George



My Dear Sir
London Apr. 3. 1788

I had proposed writing by the present opportunity, before I received your letter of Jany the 1st on tuesday last. Return you my most sincere thanks for your good wishes. The second volume will be printed off I expect by the end of the week after next. The first begins with the settlement of the several colonies, & comes down to & takes in the Lexington engagement. The second finishes with the Saratoga convention. The storm is blown over for the present, & the continuance of peace is expected. But whenever war breaks out among the European

powers, I hope & pray with you that the United States may have no interference therein, other than as carriers between the belligerent powers. And yet this may lead on to a war, should Britain assume the exercise of the powers which they had long practiced before the armed neutrality. It is a very desirable thing for the Americans to obtain an insertion in all their treaties of this principle that neutral bottoms make neutral goods. Would the different kingdoms of Europe make it a part of the law of nations, though Britain should dissent; that might most probably prevent the latter’s being so insolent because of her marine.
I conjecture from what has taken place, that the New Constitution will be established, & most sincerely hope it will promote the general interests of the United States. Strength of government is certainly wanting: but as to the plea that the court of London makes for not entering on a commercial alliance from a deficiency of power in Congress I consider it as deceitful. A disinclination to the business is the main reason; & was I in the councils of America I should advise to send no more an ambassador to London, till this court was disposed to do the like. A consul at Westminster may suffice for a consul at New York.
We are not yet settled, but am going tomorrow to a place in the neighbourhood of where I was first fixed for thirteen years; should all parties suit upon a trial, may probably set down there before summer is over for the remainder of my days.
Mrs Gordon the beginning of last November was seized in the night with a throbbing in her right thumb, which continued, spread, inflamed her hand & near to her shoulder. It was attended with a violent fever. When it pleased God to restore her health, her hand & fingers were crippled by the inflammation so as to be useless. They are come to in measure, so that within this month she has been able to dress & undress herself. We are in hopes that the summer weather will nearly perfect the cure: but are very thankful that she is so much better.
Reports represented the duke of York as a most deserving & temperate person. Since then we are told, that he has lost by gaming most or all of his Yorkshire estate, & that he is frequently intoxicated. His brother the sea captain it is said, made an entertainment at Plymouth & invited the ladies to whom he introduced his black mistress, but they considered it as so coarse a compliment that they withdrew. After that he made another &

invited all the neighbouring negro men & women, who were well pleased with the company of the prince’s favorite. We have a hopeful generation of princes. The Americans will not regret their separation from them.
Government are sending troops to the East Indies to take possession of the East India company’s territories. In a course of years these will be lost to Great Britain, for they are as far again from the seat of power as America. The means taken to prevent may, as in the other instance, hasten the catastrophe.
Expect the pleasure of having to congratulate your Excellency before the year is out upon being chosen President to the American parliament. I know of no one whom I could wish so heartily to fill that place as yourself. But I do not wish you to have Mr Hancock for your vice-president; there are many I think much better qualified, on one of whom I hope the choice will fall. I feel myself interested in the prosperity of the American States. May they be ever a virtuous free & happy people. I remain my Dear Sir Your Excellency’s most obedient & very humble servant

William Gordon


Mrs Gordon unites with me in best wishes for your lady & family. Suffer me to drop a hint in favor of the Post Master General, whose attention to business, when I was in America, made me desirous that whatever revolutions in state government might exist, he might continue in office. Should Cornwallis be the watch word agreed upon, of which I wish to be absolutely certain, be pleased to introduce it in your next.

